Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/26/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, in claims 1 and 8, Applicant recites that “the at least one attribute about the hydraulic fracturing pump system is not a piston position” and in claim 18, that “the at least one attribute about the hydraulic fracturing pump system is not hydraulic cylinder position information”.  These explicit negative limitations have not heretofore been mentioned in Applicant’s disclosure and Examiner is exercising caution against the possibility this this might constitute new matter as they might allude to attributes beyond those clearly laid forth in Applicant’s specification (which includes pressure, vibration, flow rate and in paragraphs 31 and 46 in reference to the non-position sensors 135/140).  Examiner requests clarification from Applicant.
Claim 20 sets forth a predictive algorithm to compensate from system inertia by imparting a corrective pressure without detailing the particulars of what the algorithm constitutes or what routines/equations it follows in order to provide such compensation; as such, Examiner believes that Applicant has failed to convincingly show that they in fact possess such an algorithm. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “the predictive algorithm”.  There is no antecedent basis for this element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gable (US20190331100).
Claim 1:  Gable discloses an automatically controlled hydraulic fracturing pump system (10, Figs. 1-8), comprising a hydraulic cylinder (42) comprising a piston (50/66/86) controlled via a hydraulic circuit (Fig. 8); a sensor (154) in communication with the hydraulic circuit; and a control module (146/150) in data communication with the sensor, the control module comprising: a memory (see paragraph 70) storing computer-readable instructions; and a processor (150) configured to execute said instructions to (1) determine, via the sensor, at least one attribute about the hydraulic cylinder (paragraph 71); (2) determine at least one attribute about the hydraulic fracturing pump system (paragraph 74, Fig. 9, note automated determination of operational pump assemblies), wherein the at least one attribute about the hydraulic fracturing pump system is not a piston position; (3) determine a value for adjusting movement of the piston based on the attribute about the hydraulic cylinder and the at least one attribute of the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); and (4) send a signal to the hydraulic circuit to adjust movement of the piston based on the value from step (3) (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit).
Claim 8:  Gable discloses an automatically controlled hydraulic fracturing pump system (10, Figs. 1-8), comprising a first hydraulic cylinder (note one of 42) having a piston (50/66/86) controlled via a first hydraulic circuit (Fig. 8, note one circuit around 22); a second hydraulic cylinder (note another of 42) having a piston (50/66/86) controlled via a second hydraulic circuit (Fig. 8, note another circuit around 22); a first sensor (note 154 associated with one circuit) in communication with the first hydraulic circuit; a second sensor (note 154 associated with another circuit) in communication with the second hydraulic circuit; and a control module (150) in data communication with each sensor, the control module comprising a memory (see paragraph 70) storing computer-readable instructions; and a processor (150) configured to execute said instructions to: (1) determine an at least one attribute about the first hydraulic cylinder piston via the first sensor (position, see paragraph 71); (2) determine at least one attribute about the second hydraulic cylinder piston via the second sensor (position, see paragraph 71); (3) determine an at least one attribute about the hydraulic fracturing pump system (paragraph 74, Fig. 9, note automated determination of operational pump assemblies), wherein the at least one attribute about the hydraulic fracturing pump system is not a piston position; 3(4) determine a first value for adjusting movement of the first hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 for the first hydraulic cylinder will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); (5) determine a second value for adjusting movement of the second hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 for the second hydraulic cylinder will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); (6) send a signal to the first hydraulic circuit to adjust movement of the first hydraulic cylinder piston based on the first value (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit); and (7) send a signal to the second hydraulic circuit to adjust movement of the second hydraulic cylinder piston based on the second value (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit), wherein the first hydraulic cylinder and the second hydraulic cylinder are independently controlled via the respective hydraulic circuits (see Fig. 8 and paragraph 70).
Claim 18:  Gable discloses an automatically controlled hydraulic fracturing pump system for a hydraulic fracturing pump job (10, Figs. 1-8), comprising a hydraulic cylinder (note one of 42) controlled via a hydraulic circuit (Fig. 8, note one circuit around 22); a sensor (154) in communication with the hydraulic circuit; and a control module (150) in data communication with the sensor, the control module comprising a memory (see paragraph 70) storing computer-readable instructions; and 5a processor (150) configured to execute said instructions to receive operating parameters from a user via an input device (see paragraph 70, examiner noting that processor is programmable and therefore capable of receiving program instructions via some input device); access historical operation data stored in a database stored in the memory (paragraph 70, a skilled artisan will know that flowrate control operations will necessarily involve previously set flow routines, pump speed set-points, etc.); (3) determine a pattern (a pattern is merely a chosen pump routine/starting setpoint that the processor pulls up from the memory and repeatedly executes) of movement of the hydraulic cylinder based on the historical operation data (the pump routine can be viewed as a historical operational setpoints/pump routines); (4) determine a predicted cylinder movement (executing a pump routine) based on the operating parameters (original and/or adjusted inputted programming inputs) and the pattern of movement (a selected pump operation routine/starting setpoint); (5) initiate the predicted cylinder movement of the hydraulic cylinder (the processor sends out a control signal to the hydraulic circuit to provide the necessary flow movement); (6) determine, via the sensor, at least one attribute position, see paragraph 71) about the predicted cylinder movement of the hydraulic cylinder; (7) determine at least one attribute about the hydraulic fracturing pump system (paragraph 74, Fig. 9, note automated determination of operational pump assemblies), wherein the at least one attribute about the hydraulic fracturing pump system is not hydraulic cylinder position information; (8) compare the at least one attribute of the hydraulic fracturing pump system from step (7) with the operating parameters (paragraph 77, Examiner noting that the number of operational pump assemblies is compared with a threshold); (9) determine a value for correcting movement of the hydraulic cylinder (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 for the hydraulic cylinder will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); (10) send a signal to the hydraulic circuit to initiate correcting the movement of the hydraulic cylinder (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit); (11) determine an actual corrected movement of the hydraulic cylinder via the sensor (position sensor will be continuously be monitoring position information to indicate number of operational fluid pumps in step 284); (12) update the historical operation data based on the actual corrected movement (see Fig. 11, note 280 and loop at 292 back to 284); and (13) repeat steps 6 through 12 until the hydraulic fracturing pump job is complete (as can be appreciated from Figs. 9-11).
Claim 19:  Gable further discloses that the predicted cylinder movement comprises stopping a movement of the hydraulic cylinder in a first direction and initiating a movement of the hydraulic cylinder in a second opposing direction (as can be appreciated from Fig. 8 which depicts piston up/down piston motion that will involve some amount of stopping in order to change direction).
Claim 20:  Gable further discloses that its pump routine discussed in paragraphs 70-71 will account for system inertia in the movement of the hydraulic cylinder in the first direction at the time of 6initiating the predicted cylinder movement by imparting a corrective pressure on the cylinder, wherein the corrective pressure on the cylinder causes the cylinder to exactly stop at a predetermined location as the ram piston can be adjusted to properly stop a piston at a particular location which will involve providing corrective pressure to the piston to make sure it stops at a desired position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Gable (US20190331100).
Claim 1:  Bridges discloses an automatically controlled hydraulic fracturing pump system (Figs. 13-14), comprising a hydraulic cylinder (66a-1) comprising a piston (156) controlled via a hydraulic circuit (318-1 thru 6); a sensor (338/338a/404) in communication with the hydraulic circuit (paragraph 67); and a control module (314) in data communication with the sensor, the control module comprising a memory (paragraph 68, note PLC which inherently possess memory for storing logic instructions) storing computer-readable instructions; and a processor (paragraphs 18, 68, “processors”) configured to execute said instructions to determine, via the sensor, at least one attribute about the hydraulic cylinder (paragraphs 67 and 70, note piston position detection).
Bridges does not disclose determining an at least one attribute about the hydraulic fracturing pump system that is not piston position, determining a value for correcting movement of the piston based on this attribute and the attribute of the hydraulic cylinder, and sending a signal to the hydraulic circuit to adjust movement of the piston based on the value from step.  However, Gable teaches a hydraulic fracturing pump system that determines at least one attribute about the hydraulic fracturing pump system (paragraph 74, Fig. 9, note automated determination of operational pump assemblies), wherein the at least one attribute about the hydraulic fracturing pump system is not a piston position; (3) determines a value for adjusting movement of the piston based on the attribute about the hydraulic cylinder and the at least one attribute of the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); and (4) sends a signal to the hydraulic circuit to adjust movement of the piston based on the value from step (3) (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit).  It would have been obvious before the effective filing date of the invention to include the control teachings of Gable into the apparatus of Bridges in order to allow pumping operations to continue while a portion of the pump unit is non-operational (see paragraph 8).
Claim 2:  Bridges and Gable teach the previous limitations.  Gable further teaches a hydraulic circuit adjusts movement by imparting a corrective pressure on the piston, the corrective pressure being operable to reverse the piston motion (see Fig. 8).
Claim 3:  Bridges and Gable teach the previous limitations.  Gable further teaches that the value for adjusting movement of the piston is further based on historical data about the hydraulic cylinder (see paragraph 77, examiner noting the threshold amount will have been a historical preset and relates to various pump/cylinder collections), the historical data being stored in the memory and accessible via the processor (the operation in Figure 11 will necessarily involve the threshold stored in member and utilized by the processor).
Claim 5:  Bridges and Gabel teach the previous limitations.  Bridges further discloses that the hydraulic cylinder comprises a first hydraulic cylinder, a second hydraulic cylinder, and a third hydraulic cylinder operable in a triplex pump configuration (see paragraph 5, “typical pump might be…a triplex pump having three cylinders”).
Claim 6:  Bridges and Gabel teach the previous limitations.  Bridges further discloses that an at least one attribute of the hydraulic cylinder is determined for each of the first hydraulic cylinder, the second hydraulic cylinder, and the third hydraulic cylinder (see claim 27 and paragraph 67, Examiner noting that a plurality of sensors are provided on the plurality of cylinders).
Claim 7:  Bridges and Gabel teach the previous limitations.  Bridges further discloses that the at least one attribute of each of the respective hydraulic cylinders is the respective position of the piston of each hydraulic cylinder (see claim 27 and paragraph 67).
Claim 8:  Bridges discloses an automatically controlled hydraulic fracturing pump system (Figs. 13-14), comprising a first hydraulic cylinder (Fig. 13, note one of cylinders, e.g., 66a-1) having a piston controlled via a first hydraulic circuit (Fig. 13, note one of circuits, e.g., 318-1); a second hydraulic cylinder (Fig. 13, note another of the cylinders, e.g., 66a-4) having a piston controlled via a second hydraulic circuit (Fig. 13, note another of the circuits, e.g., 318-4); a first sensor (Figs. 13-14, note sensor 338 associated with first hydraulic circuit) in communication with the first hydraulic circuit; a second sensor in communication with the second hydraulic circuit (Figs. 13-14, note sensor 338 associated with second hydraulic circuit); and a control module (314) in data communication with each sensor, the control module comprising a memory storing computer-readable instructions (paragraph 68, note PLC which inherently possess memory for storing logic instructions); and a processor (paragraphs 18, 68, “processors”) configured to execute said instructions to determine an at least one attribute about the first/second hydraulic cylinder piston via the first/second sensor paragraphs 67 and 70, note piston position detection).
Bridges does not disclose determining an at least one attribute about the hydraulic fracturing pump system, wherein the at least one attribute about the hydraulic fracturing pump system is not a piston position; 3determining a first value for adjusting movement of the first hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system; determining a second value for adjusting movement of the second hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system; send a signal to the first hydraulic circuit to adjust movement of the first hydraulic cylinder piston based on the first value; and sending a signal to the second hydraulic circuit to adjust movement of the second hydraulic cylinder piston based on the second value, wherein the first hydraulic cylinder and the second hydraulic cylinder are independently controlled via the respective hydraulic circuits.  However, Gabel teaches determining an at least one attribute about the hydraulic fracturing pump system (paragraph 74, Fig. 9, note automated determination of operational pump assemblies), wherein the at least one attribute about the hydraulic fracturing pump system is not a piston position; 3determining a first value for adjusting movement of the first hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 for the first hydraulic cylinder will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); determining a second value for adjusting movement of the second hydraulic cylinder piston based on the at least one attribute about the hydraulic fracturing pump system (paragraph 75; Fig. 10; claims 1-5; Examiner notes that stroke/timing readjustment values at 262 for the second hydraulic cylinder will have been based upon the position/motion characteristics of the operational pump units and how many units are operational); sending a signal to the first hydraulic circuit to adjust movement of the first hydraulic cylinder piston based on the first value (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit); and sending a signal to the second hydraulic circuit to adjust movement of the second hydraulic cylinder piston based on the second value (note claims 4-6, Examiner noting that the PLC 150 will communicate stroke adjustment signals to the hydraulic circuit), wherein the first hydraulic cylinder and the second hydraulic cylinder are independently controlled via the respective hydraulic circuits (see Fig. 8 and paragraph 70).  It would have been obvious before the effective filing date of the invention to include the control teachings of Gable into the apparatus of Bridges in order to allow pumping operations to continue while a portion of the pump unit is non-operational (see paragraph 8).
Claim 9:  Bridges and Gable teach the previous limitations.  Gable further teaches a hydraulic circuit adjusts movement by imparting a corrective pressure on the piston, the corrective pressure being operable to reverse the piston motion (see Fig. 8).
Claim 10:  Bridges and Gable teach the previous limitations.  Gable further teaches that the value for adjusting movement of the piston is further based on historical data about the hydraulic cylinder (see paragraph 77, examiner noting the threshold amount will have been a historical preset and relates to various pump/cylinder collections), the historical data being stored in the memory and accessible via the processor (the operation in Figure 11 will necessarily involve the threshold stored in member and utilized by the processor).
Claim 11:  Bridges and Gabel teach the previous limitations.  Bridges further discloses that the at least one attribute of each of the respective hydraulic cylinders is position of the piston (see claim 27 and paragraph 67).
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Gable (US20190331100) and in further view of Stokkevag (US20180266412).
Claim 12:  Bridges teaches the previous limitations but does not disclose that the at least one attribute of the hydraulic fracturing pump system is an output pressure to the wellhead.  However, Stokkevag teaches using pressure data, including from wells, and in addition to position feedback, to control fluid delivery (see Abstract, paragraph 41, claim 10).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize output pressure data like that taught by Stokkevag into the apparatus of Bridges in order to manage appropriate fuel input for the operation (see paragraphs 44-45).
Claims 14-15:  Bridges, Gable and Stokkevag teach the previous limitations.  Bridges further discloses that the corrected movement of the first/second hydraulic cylinder piston comprises correcting the position of the first/second hydraulic cylinder piston relative to the position of the second/first hydraulic cylinder piston (see paragraph 69, Examiner noting the correction that will occur for each piston with respect to adjoining pistons).
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Gable (US20190331100) and Stokkevag (US20180266412) and in further view of Bayyouk (US 10,436,766) as evidenced by Urdaneta (US20190316496).
Claims 13 and 16:  Bridges, Gable and Stokkevag teach the previous limitations.  Bridges does not disclose that the at least one attribute of the hydraulic fracturing pump system further comprises amplitude and/or frequency of a vibration of a conduit forming a part of the hydraulic fracturing pump system and the adjusted/corrected position of the first and second hydraulic cylinder pistons is further based on the amplitude and frequency of the vibration of the conduit.  However, Bayyouk teaches a hydraulic pump system (Fig. 3) which uses sensors (54) to collect vibration attribute information associated with a reciprocating pump (inclusive of pump cylinders), in addition to position and pressure data (see col. 11, lines 7-12) that can provide for operation adjustment/correction of associated pumping pistons (see col. 12, lines 59-66; col. 15, lines 9-16).  While not explicit about nature of the vibration data, it is well known to monitor vibrational information in terms of its amplitude and frequency, as evidenced by Urdaneta, which teaches a hydraulic fracturing pump system that monitors vibration in terms of frequency and amplitude (see paragraph 52) and which information is then relayed to an associated controller (see paragraphs 57-58).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) and Gable (US20190331100) in view of Larkin (US20060266211).
Claim 17:  Bridges and Gable teach the previous limitations.  Bridges does not disclose that each piston comprises a marking such that the first sensor is configured to read the marking on the first piston and the second sensor is configured to read the marking on the second piston and that 4the readings from the first and second pistons are used to determine a position of each respective piston.  However, Larkin teaches a reciprocating device (Figs. 13-16) in which the pistons have markings (Fig. 16, note 232) which are read by associated sensors (238/240) which can be used for determining a position of each piston (paragraph 2).  Larkin’s ideas incorporated into Bridges would thereby provide markings on each piston and also provide associated sensors.  It would have been obvious before the effective filing date of the invention to a skilled person to include markings as taught by Larkin into the apparatus of Bridges as such sensor performances are not affected to failure by temperature. (See paragraph 4).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included the Gable reference to aid in covering the additional claim limitations provided by Applicant.  With respect to claim 12, Examiner’s use of Stokkevag is merely instructional to the possibility of using position and pressure information in a hydraulic circuit.  While the positive displacement fluid delivery system relates to a fuel supply, the associated position information also directly indicates the positional movement of the associated driving fluid plunger connected to the hydraulic cylinder.  Examiner believes that the matching association between a drive fluid end and its opposite working fluid end makes less relevant and a skilled artisan would be alert enough to recognize that position information from the working fluid end would be tantamount to position information from the drive fluid end.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746